Exhibit 10.2

 



AMENDED AND RESTATED TERM NOTE

 

$10,000,000   November 22nd, 2016      

FOR VALUE RECEIVED, SMTC Corporation, a Delaware corporation (“SMTC”), SMTC
Manufacturing Corporation of California, a California corporation (“SMTC
California”), SMTC Mex Holdings, Inc., a Delaware corporation (“SMTC Mex”), ZF
ARRAY TECHNOLOGY, INCORPORATED, a Delaware corporation (“ZF Array”), HTM
Holdings, Inc., a Delaware corporation (“HTM” and together with SMTC, SMTC
California, SMTC Mex and ZF Array each a “US Borrower” and collectively the “US
Borrowers”), hereby promise to pay to the order of PNC BANK, NATIONAL
ASSOCIATION (“PNC”), at the office of Agent (as defined below) at the address
set forth in the Credit Agreement (as defined below) or at any other place
designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of TEN
MILLION DOLLARS ($10,000,000.00) or such lesser sum which then represents PNC’s
Commitment Percentage of the aggregate unpaid principal amount of the Term Loan
in equal and consecutive monthly installments of principal as set forth in the
Credit Agreement, each of which installments of principal shall be due and
payable in accordance with the terms of the Credit Agreement, together with
interest on the principal amount hereunder remaining unpaid from time to time
from the date hereof until this Amended and Restated Term Note is fully paid, at
the rate or rates from time to time in effect under the Credit Agreement,
provided however, that the entire unpaid principal balance of this Amended and
Restated Term Note shall be due and payable in full at the end of the Term, or
earlier as provided in the Credit Agreement.

 

This Amended and Restated Term Note is executed and delivered under and pursuant
to the terms of that certain Revolving Credit and Security Agreement, dated as
of September 14, 2011, as heretofore amended (as so amended and as the same may
be further amended, modified, supplemented, renewed, restated or replaced from
time to time, the “Credit Agreement”), by and among US Borrowers, SMTC
Manufacturing Corporation of Canada, a corporation organized under the laws of
the Province of Ontario (“Canadian Borrower” and together with US Borrowers and
each other Person joined to the Credit Agreement as a borrower from time to
time, each a “Borrower” and collectively the “Borrowers”), the various financial
institutions named therein or which hereafter become a party thereto as lenders
(“Lenders”) and PNC, in its capacity as agent for Lenders (in such capacity,
“Agent”). Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.

 

Each US Borrower hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever as further set forth in the Credit Agreement.

 

This Amended and Restated Term Note is the Term Note referred to in the Credit
Agreement, which among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayments of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain terms and conditions therein specified.

 






THIS AMENDED AND RESTATED TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLIED TO CONTRACTS TO BE
PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.

 

This Amended and Restated Term Note amends and restates but does not extinguish
the obligations evidenced by that certain Term Note dated January 29, 2016
executed by US Borrowers in favor of PNC in the original principal amount of
$5,000,000.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

 

 

 

 

 

 






IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated Term
Note the day and year first written above intending to be legally bound hereby.

 

 

SMTC CORPORATION

SMTC MANUFACTURING CORPORATION OF

CALIFORNIA

SMTC MEX HOLDINGS INC.

ZF ARRAY TECHNOLOGY, INCORPORATED

HTM HOLDINGS INC.

 

 

By: /s/ Sushil Dhiman

Name: Sushil Dhiman

Title: President and Chief Executive Officer

 

 

 

 

 

 



[SIGNATURE PAGE TO AMENDED AND RESTATED TERM NOTE]



 

 